PER CURIAM.
In this case judgment was entered in October, 1906 Information of fraud charged came to the knowledge of plaintiffs, through their counsel, in May or June, 1907. Application was made to open the judgment in March, 1908. The trial court refused to vacate the judgment. It would serve no useful purpose to here state or discuss the details of the facts upon which plaintiffs relied. The matter of opening the judgment was in the sound discretion of the trial court Abuse of that discretion does not appear.
Affirmed.